UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): x Form 10-K o Form 20-F o Form 11-K o Form 10-Q o Form 10-D o Form N-SAR o Form N-CSR For Period Ended:March 31, 2013 Nothing in this form shall be construed to imply that the Commission has verified any information herein. PART I – REGISTRANT INFORMATION WRITERS’ GROUP FILM CORP. Full Name of Registrant 8200 Wilshire Blvd. Suite 200 Address of Principal Executive Office (Street and Number) Beverly Hills, CA90211 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to 12b-25(b), the following should be completed. (Check box if appropriate.) x (a) The reason described in reasonable detail in Part III of the form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE Our Annual Report on Form 10-K could not be filed within the prescribed time period.The Registrant is in the process of preparing and reviewing the financial information and compiling and disseminating the information required to be included in the Form 10-K for the year endedMarch 31, 2013, as well as the completion of the required review of the Company's financial information, none of which could be completed by the date required without incurring undue hardship and expense. The Registrant expects to file itsForm 10-K within the extension period. PART IV – OTHER INFORMATION Eric Mitchell 461-3737 (Name) (Area Code) (Telephone Number) (1) Name and telephone number of person to contact in regard to this notification. (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). xYesoNo (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?o YesxNo 2 WRITERS’ GROUP FILM CORP. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 1, 2013 By: /s/ Eric Mitchell Eric Mitchell, President 3
